 

Exhibit 10.15

 

Canada and All Non-US Locations: 10/10 Compensation Arrangement

 

OVERVIEW

 

Ritchie Bros. Auctioneers Incorporated (“Ritchie Bros.”) has adopted the program
set forth herein pursuant to which certain senior-level employees of Ritchie
Bros. or its subsidiaries (as applicable, the “Employer”) may contribute up to
10% of their received annual base salary into eligible long-term investment
vehicles and, upon the approval of the Director, Global Total Rewards (the
“Director”), the Employer will match such contributions, less any matching
contributions made to retirement plans, in cash on a dollar-for-dollar basis to
be paid directly to such employees during the next applicable pay period,
subject to all applicable statutory deductions (the “10-10 Compensation
Arrangement”).

 

GUIDELINES

 

The following are the general guidelines pertaining to the 10-10 Compensation
Arrangement:

 

1.All employees of Ritchie Bros. and its subsidiaries at or above the
Vice-President level that are selected by the Employer are eligible to
participate in the 10-10 Compensation Arrangement (“Participants”). Participants
can begin to contribute to the 10-10 Compensation Arrangement on the first day
of employment. Participation in the 10-10 Compensation Arrangement is voluntary
and Participants must decide how much money they wish to contribute.

 

2.Participants can participate in the 10-10 Compensation Arrangement at any time
during the calendar year by providing the Director with evidence of an
investment having been made in an eligible long-term investment vehicle.

 

3.Ritchie Bros.’ matching contribution shall be based on the amount actually
invested by the Participant and shall be capped at 10% of the Participant’s
received annual base salary for that calendar year (the “Maximum Contribution
Amount”). Ritchie Bros.’ matching contribution of 10% is a combined maximum for
both the 10-10 Compensation Arrangement and any retirement saving program to
which Ritchie Bros. contributes up to a maximum of 10% of the employee’s base
earnings.

 

4.All or any portion of a Participant’s Maximum Contribution Amount not used
during any calendar year shall not carry forward to subsequent years.

 

5.Ritchie Bros. reserves the right to amend the 10-10 Compensation Arrangement,
but in no event shall any such amendment reduce or otherwise adversely affect
any Participant’s benefits acquired prior to such amendment unless it is
required to maintain compliance with any law, regulation or administrative
ruling. While Ritchie Bros. expects to continue the 10-10 Compensation
Arrangement indefinitely, it shall not be under any obligation or liability to
continue matching contributions or to maintain the 10-10 Compensation
Arrangement for any length of time. Ritchie Bros. may terminate the 10-10
Compensation Arrangement at any time by appropriate action of its management
team.

 

 

 

 

ELIGIBLE INVESTMENTS

 

The goal of the 10-10 Compensation Arrangement is to provide Participants with a
certain level of flexibility with respect to their desired long-term investment
vehicle. As such, the Director has the discretion to decide whether or not a
particular investment qualifies. Common examples of an eligible investment
vehicle include the following:

 

1.Payments made on an investment property that is not the primary residence of
the Participant or lump sum payments made on a property that is the primary
residence of the Eligible Participant.

 

2.Investments made in securities listed on a recognized stock exchange or
recognized mutual fund.

 

3.Any investment that is long-term in nature.

 

Ritchie Bros. securities are not an eligible investment under the 10-10
Compensation Arrangement. Participants who wish to make an investment under the
10-10 Compensation Arrangement in a long-term investment vehicle not listed
above should check with the Director before making any such investment in order
to confirm whether or not it would qualify.

 

A decision by Ritchie Bros. to pay any or all of a Participant’s Maximum
Contribution Amount under the 10-10 Compensation Arrangement in respect of an
investment made by the Participant is not to be considered an endorsement of
such investment from a financial or tax perspective. Participants are encouraged
to seek out investment and tax advice in respect of any proposed investment.

 

DOCUMENTATION REQUIRED

 

In order to receive any or all of the applicable Maximum Contribution Amount,
Participants must provide the Director with adequate documentary evidence
showing that they have made an investment in an eligible long-term investment
vehicle. The Director has the discretion to determine whether the documentary
evidence provided by a Participant is sufficient. Common examples of documentary
evidence include: (i) mortgage and related documents evidencing a Participant’s
primary residence and investment property; and (ii) a letter/statement provided
by an authorized broker or Investment Advisor evidencing a stock or mutual fund
purchase by the Participant.

 

 

 